          Case 1:19-cv-01333-NONE-EPG Document 20 Filed 05/26/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11 JORGE LUIS SOSA,                                  No. 1:19-cv-01333-NONE-EPG (PC)
12                Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS
13         v.
                                                     (Doc. Nos. 15, 16, & 20)
14 CSATF WARDEN, et al.,
15                Defendants.
16
17          Plaintiff Jorge Luis Sosa is a state prisoner proceeding pro se and in forma pauperis in

18 this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United
19 States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On November 12, 2019, the court screened plaintiff’s complaint and found that only

21 certain claims should proceed. (Doc. No. 9.) The court allowed plaintiff thirty days from the
22 date of that screening order to choose between proceeding only on the claims found cognizable,
23 amending the complaint, or standing on the complaint as written. (Id. at 9.) On December 4,
24 2019, plaintiff notified the court that he wished to proceed only on the claims found cognizable
25 by the screening order. (Doc. No. 10.)
26          On December 6, 2019, Magistrate Judge Erica P. Grosjean entered findings and

27 recommendations, recommending that “all claims and defendants be dismissed, except for
28 Plaintiff’s claims for violation of the Eighth Amendment for excessive force and sexual assault

                                                    1
           Case 1:19-cv-01333-NONE-EPG Document 20 Filed 05/26/20 Page 2 of 3



 1 and First Amendment retaliation against Defendant Correctional Officer Housse and Does 1-3”.
 2 (Doc. No. 12 at p. 2).
 3          Plaintiff was provided an opportunity to file objections to the findings and
 4 recommendations. The deadline for filing objections has passed, and plaintiff did not file
 5 objections to the findings and recommendations.1
 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 7 court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 8 the court finds the findings and recommendations to be supported by the record and proper
 9 analysis.
10          Accordingly, THE COURT HEREBY ORDERS that:
11             1. The findings and recommendations issued by the magistrate judge on December
12                 6, 2019, are ADOPTED in full;
13             2. All claims and defendants are dismissed, except for plaintiff’s Eighth
14                 Amendment for excessive force and sexual assault and First Amendment
15                 retaliation against Defendant Correctional Officer Housse and Does 1-3;
16             3. The Clerk of Court is DIRECTED to reflect the dismissal of Defendant CSATF
17                 Warden; and
18 /////
19 /////
20 /////
21 /////
22 /////
23
     1
24   Although plaintiff did not timely file objections to the findings and recommendations, on
   May 19, 2020, he filed a request for an extension of time to file an amended complaint.
25 Because this request comes long after the screening order’s deadline for plaintiff to choose to
26 amend his complaint and also long after the deadline to file objections to the findings and
   recommendations, the court proceeds to rule on the pending findings and recommendations and
27 will treat his May 19, 2020 filing as a separate motion for leave to amend, which it will rule on
   separately.
28

                                                    2
         Case 1:19-cv-01333-NONE-EPG Document 20 Filed 05/26/20 Page 3 of 3



 1               4. The Clerk of Court is DIRECTED to reflect that Defendant Housse be identified
 2                  as Defendant R. Hulse.2
 3
     IT IS SO ORDERED.
 4
 5      Dated:     May 26, 2020
                                                       UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
   2
     The Defendant so notified the Court in connection with Defendant’s Motion to Dismiss,
28 (Doc. No. 18), and the Court makes this change sua sponte.

                                                   3
